Title: To George Washington from William Frederick Ast, 7 October 1795
From: Ast, William Frederick
To: Washington, George


          
            Sir
            Richmond 7. Octr 1795.
          
          Permit me to take the Liberty to send You hereinclosed the Plan of Mutual Assurance against fire for the State of Virginia which I have formed and suggested; with the Explanations thereof; the Law of the General Assembly of this State; and a Copy of the Subscribers—we have a good many more Subscribers besides what is on this printed Copy: but not sufficient yet to organize the Business.
          I hope that it will meet your Approbation, and as the Basis of this Institution is to succour the unfortunate and for the Good

of Mankind I make no doubt but that You will be so kind to order Your Steward to sign for You. The present Subscription is only to comply with the Law; each subscribes according to the Amount of his Building: that is what they can be built for; the Buildings will afterwards be valued on which Valuation the Premiums will be paid. I have the honour to subscribe myself very respectfully Sir Your Excellency’s most obedient & most humble Servt
          
            William F. Ast
          
        